PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/646,350
Filing Date: 11 Mar 2020
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Tawfik Goma
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
C. The Cited Disclosure of Yamamoto Relates to the Foreign Object Detection Process and Does not Disclose Adaption of a Test Drive Signal to be Utilized During Foreign Object Detection
Appellant argues, with reference to claim 1, Yamamoto fails to disclose specifically an adapter circuit, 
wherein the adaptor circuit is configured to control the test generator to generate a varying test drive signal for the test coil during an adaptation time interval by varying at least one of a frequency, voltage, current, duty cycle, signal level, or amplitude of the test drive signal… 
wherein the adaptor circuit is configured to determine a test drive signal parameter value in response to the varying test drive signal, in addition to 
a memory circuit, wherein the memory circuit is configured to store the test drive signal parameter value, 
wherein the test generator is configured to set a signal property of the test drive signal during at least one foreign object detection time interval based on the test drive signal parameter value.  The Examiner disagrees. 
As per the office action dated 8/20/2021, the adaptor circuit is interpreted as 44 in figure 7 of the foreign substance detection circuitry. The memory circuit is 14.

    PNG
    media_image2.png
    464
    519
    media_image2.png
    Greyscale

Appellant argues during foreign object detection, Yamamoto utilizes a signal having a frequency that is either lower (f10) or higher (f20) than the second resonance frequency (fr). Here, the frequency is generated by 44 being the adaptor.  The test drive signal (being the oscillator signal) varies by the basis of oscillation.  Thus, the test parameter frequency, varying between f10 and f20, controlled by the test generator i.e. oscillator wherein the determination circuit i.e. adaptor generates a test drive signal i.e. oscillation signal, the claim language is achieved. 
 	Appellant argues Yamamoto does not describe any adaptation circuit (determination circuit) for the determination of a parameter value (frequency) of these signals based on a varying test drive signal (oscillation signal [0078] “If the foreign object 1000, such as a metal, approaches the third resonator 11 or the first resonator 3, the waveform of the voltage that is output from the oscillator 12 fluctuates.”). Appellant further argues nowhere does Yamamoto disclose utilizing a varying test drive signal (oscillator by definition varies or fluctuates in line with [0078]) to determine a parameter value (“the foreign object detector 13 determines whether or not a foreign object is present on the basis of that fluctuation. The detection of a foreign object is not limited to the fluctuation of a voltage, and can also be carried out based on the fluctuation of another physical quantity that changes according to a voltage. In the present specification, a “physical quantity that changes according to a voltage” includes a physical quantity other than a voltage itself such as an input impedance or an input inductance of the third resonator 11, a Q factor, or a coupling coefficient, for example. Based on the result of the foreign object detection, the foreign object detector 13 decides a control parameter to be used for the next power transmission and instructs the power transmission control circuitry 15. The power transmission subsequent to the foreign object detection can thereby be carried out with high efficiency.”) for foreign object detection during an adaptation time interval (See fig. 13 of Yamamoto, time interval starting at S108 and ending at S113) much less determining a test drive signal parameter value (frequency) in response to that variation.

    PNG
    media_image3.png
    730
    516
    media_image3.png
    Greyscale

  	Here, as disclosed above with reference to [0078] the oscillator 12 fluctuates and the fluctuation determines whether the foreign object is present in response to the variation. 
 	The Appellant argues that  “[t]his  disclosure of Yamamoto is only directed to measurements taken during foreign object detection, not the configuration of a test drive signal utilized to generate an electromagnetic field during an adaptation time period for determining parameters to be utilized for the test signal during foreign object detection”, the Examiner disagrees.  Here, the Appellant skillfully argues that during foreign object detection and during an adaptation time period for determining parameters to be utilized for the test signal during foreign object detection and infers that the two are mutually exclusive time periods.  The time period for the adaptation time is sufficiently broad as to where the foreign object detection time can also be that time.  The Appellant is also trying to infer that the test drive signal cannot be the oscillation signal, however as per [0078] since the oscillation signal initially is set to start the determination of the presence of a foreign object, it is sufficient to be the impetus of a test such that it can be the test drive signal. Further note that the time interval is not specified.   Also of note way of feedback, as shown in figure 7, the determination circuit updates and controls the oscillation circuit 12 to further specify the adaptation of the test signal. 
 	Appellant argues “the Final Office action improperly mischaracterizes and conflates the functionality of the Yamamoto device during power transfer with its functionality during foreign substance detection. Specifically, with reference to paragraph [0123] of Yamamoto, the Office Action suggest that a trigger signal of Yamamoto ‘is the varying test drive signal that starts the process of determining a test drive signal parameter value/ and that Yamamoto’s reference to a ‘physical quantity’ corresponds to a determined test drive signal parameter value,” the Examiner disagrees. The initial reference to [0123] was in reference to Yamamoto (US 20150349541) which also reads on the claim language.  However, using strictly the Yamamoto (US 20140349542), Yamamoto [0119] “the determination circuit 44 causes the oscillator 12 to oscillate at the frequency f10 and determines whether or not a foreign object is present (step S109).” Step S109 as per figure 13 clearly occurs after S108 the Foreign substance detection start and thus cannot be said to occur during the power trans which ends in step S107. The oscillation or varying of the test signal from the oscillator is therefore within the time period of varying the physical quantity (frequency).  Furthermore, in [0143] it can be seen that the physical quantity can also be based not k (a coupling coefficient obtained from a ration between input inductance value produced when oscillation is performed at frequency f10 and f10,  but also further down in in lines 4-6 of [0143] the  “ whether or not a foreign object is present may be determined by comprehensively taking into consideration not only the coupling coefficient k but also a fluctuation in another physical quantity such as a voltage or a frequency.”  Here, it is not a stretch to say that the “the varying test drive signal that starts the process of determining a test drive signal parameter value/ and that Yamamoto’s reference to a ‘physical quantity’ corresponds to a determined test drive signal parameter value.”
C-1 The Determination Circuit of Yamamoto Does Not Adapt a Test Drive Signal to Determine a Test Drive Signal Parameter for Foreign Object Detection.
Appellant argues that “the claims are directed to the determination and application of a parameter value that is utilized during a foreign object detection test.  In contrast, Yamamoto does not describe adaption time intervals for determining the frequencies for foreign object detection (i.e., f10 or f20), let alone how such frequency parameters are adapted for generating a test signal to be utilized during foreign object detection.”, the Examiner disagrees.    This is precisely described in [0078], [0119], [0120] and [043].
[0078]… If the foreign object 1000, such as a metal, approaches the third resonator 11 or the first resonator 3, the waveform of the voltage that is output from the oscillator 12 fluctuates. The foreign object detector 13 determines whether or not a foreign object is present on the basis of that fluctuation. The detection of a foreign object is not limited to the fluctuation of a voltage, and can also be carried out based on the fluctuation of another physical quantity that changes according to a voltage. 
 [0119] The foreign object detection processing is carried out using the aforementioned method. First, the determination circuit 44 causes the oscillator 12 to oscillate at the frequency f10 and determines whether or not a foreign object is present (step S109). If it is determined that there is a foreign object, the determination circuit 44 alters the local initial value for the power transmission frequency stored in the power transmission parameter retaining unit 14 to f21 (step S111). The power transmission control circuitry 15 reads out that local initial value from the power transmission parameter retaining unit 14 and restarts power transmission at the frequency f21 (steps S113 and S103).
[0120] If it is determined in step S109 that there is no foreign object, the determination circuit 44 causes the oscillator 12 to oscillate at the frequency f20 and determines whether or not there is a foreign object (step S110). Here, if it is determined that there is a foreign object, the determination circuit 44 alters the local initial value for the power transmission frequency stored in the power transmission parameter retaining unit 14 to f11 (step S112). The power transmission control circuitry 15 reads out that local initial value from the power transmission parameter retaining unit 14 and restarts power transmission at the frequency f11 (steps S113 and S103).
[0143] steps S201 and S202 in which a coupling coefficient k is obtained from a ratio between input inductance values produced when oscillation is performed at the frequency f10 and the frequency f20, respectively, and it is determined whether or not a foreign object is present on the basis of the coupling coefficient k. In step S202, the determination circuit 44 determines that there is a foreign object when the coupling coefficient k is equal to or less than a prescribed threshold value, for example. Although not depicted in FIG. 13, whether or not a foreign object is present may be determined by comprehensively taking into consideration not only the coupling coefficient k but also a fluctuation in another physical quantity such as a voltage or a frequency. If it is determined that there is a foreign object, the determination circuit 44 obtains the frequency exhibiting the greater amount of change from a reference value from among the input inductance value Lin(f10) at the frequency f10 and the input inductance value Lin(f20) at the frequency f20.
 	Appellant argues the “the determination circuit (44) of Yamamoto is not configured to meet the functionality recited in the claims.”  Appellant further argues “… (44) of Yamamoto is neither configured to ‘generate a varying test drive signal for the test coil during an adaptation time interval,’ nor configured to ‘determine a test drive signal parameter value in response to the varying test drive signal’, as required by independent claim 1.”, the Examiner disagrees.  As mentioned earlier the test drive signal comes from the oscillator.  The oscillator by definition is varying. If is for the test coil in that based on the test coil testing if a foreign object is present, it alters the frequency of the oscillator f10 or f20.  The adaption time interval is vague and could refer to any time period but here is restricted to occurring during the foreign object detection period, though it does not have to be limited to this as the interval is not specified. The oscillator determines the frequency based on the adaption (determination circuit) feedback and also thus determines a test drive signal parameter value (frequency) in response to the test drive signal (original oscillation signal). As such the impetus of the oscillator and the later varying of the frequency of the oscillator is sufficient to read on the claim language. 
 	Secondly Appellant argues “[a]t best, the oscillator (12) of Yamamoto outputs a periodically fluctuating voltage to the third resonator (11), which may additionally fluctuate due to the presence of a foreign object as determined by the foreign object detector.”, the Examiner submits this alone is sufficient to read on the claim language if the property is voltage (which it is not limited to) or frequency.
 	C-2 The Trigger Signal of Yamamoto is Not a Varying Test Drive Signal 
 	Appellant argues “the trigger signal described in Yamamoto is not a varying test drive signal.” Appellant further argues “Yamamoto at paragraph [0107] explains that ‘When the foreign object detection processing is started the determination circuit 44 sends a trigger signal for starting processing to the power transmission control circuit 15 and the oscillator 12.  This trigger signal is received and the power transmission and control circuitry 15 stops supply of power to the second resonator as previously mentioned. The oscillator 12, which as received the trigger signal, starts oscillating at the frequency f10.’ Therefore, the trigger signal of Yamamoto is not ‘a varying test drive signal or the test coil during an adaptation time interval by varying at least one of a frequency, voltage, current , duty cycle, signal level, or amplitude of the test drive signal.’” , the Examiner disagrees.   Here, there is nothing the Appellant argues that precludes the trigger signal from being a test drive signal.   Indeed,  later in [0107], Yamamoto goes on to explain “ The oscillator 12, which has received the trigger signal, starts oscillating at the frequency f10. When the oscillator 12 starts oscillating and a prescribed time elapses, the voltage measurement circuit 41 measures the voltages of both terminals of the third resonator 11. The voltage measurement circuit 41 outputs a measurement result to the determination circuit 44 and the frequency counter 42. The frequency counter 42 receives the input from the voltage measurement circuit 41 and determines the frequencies (oscillation frequencies) of the voltages of both terminals of the third resonator 11. Information indicating that result is then output to the determination circuit 44. The determination circuit 44 determines whether or not a foreign object is present on the basis of the input voltage information and oscillation frequency information.”  Thus, the trigger signal initiates the test for foreign object detection.  Based on the trigger signal (because the trigger signal initiates the oscillator) the trigger signal varies to control the oscillation.  Thus, the trigger signal varies, initiates a test.  
 
C-3 The Physical Quantity of Yamamoto is not a Determined Test Drive Signal Parameter Value.
 	Appellant argues with reference to [0078] “the physical quantity referred to in Yamamoto does not correspond to, nor is it utilized for the purpose of, setting a test drive signal parameter value for foreign object detection.  Rather, the physical quantity in Yamamoto is the operating parameter that is monitored by the foreign object detector during foreign object detection to detect the presence of a foreign object.”  The Examiner disagrees and points out that the presence or absence of a foreign object is a test and the test drive signal parameter varies for that very test.  In other word, the test drive signal parameter value (physical quantity based i.e. fluctuation based on voltage) is used  for the purpose of setting a parameter for foreign object detection.  In [0078], Yamamoto specifically says “The foreign object detector 13 is connected to the oscillator 12 and the power transmission control circuitry 15. The foreign object detector 13 can detect a foreign object 1000 positioned near the third resonator 11 or the first resonator 3. If the foreign object 1000, such as a metal, approaches the third resonator 11 or the first resonator 3, the waveform of the voltage that is output from the oscillator 12 fluctuates. The foreign object detector 13 determines whether or not a foreign object is present on the basis of that fluctuation. The detection of a foreign object is not limited to the fluctuation of a voltage, and can also be carried out based on the fluctuation of another physical quantity that changes according to a voltage. In the present specification, a “physical quantity that changes according to a voltage” includes a physical quantity other than a voltage itself such as an input impedance or an input inductance of the third resonator 11, a Q factor, or a coupling coefficient, for example.” 
C-4 Yamamoto Does Not Disclose Adaptation of a Parameter Value to be Stored for Setting a Test Drive Signal During Foreign Object Detection
	Appellant argues “Nowhere does Yamamoto disclose utilizing a varying test drive signal to determine a parameter value for foreign object detection, much less determining a test drive signal parameter value in response to that variation.”, the Examiner disagrees.  As above.
 	With respect to Appellant’s argument that “the memory circuit of 14 of Yamamoto does not store the test drive signal parameter value for any foreign object detection period.”, the Examiner also disagrees. Per [0071], “The memory 14 stores a control parameter (also referred to as a “power transmission parameter”) that is set when power is transmitted. The memory 14 is therefore sometimes referred to as a “power transmission parameter retaining unit”. The power transmission parameter is a parameter relating to power transmission control such as a frequency. The details of the power transmission parameter are described hereinafter. In the power transmission mode, power is transmitted wirelessly to the power reception device by the power transmission control circuitry 15, the inverter 10, and the second resonator 2. In the foreign object detection mode, a foreign object that is near the third resonator 11 or the first resonator 3 is detected by the oscillator 12 and the foreign object detector 13.“  Although the storage of the parameter is stored during the power transmission period, the memory is not deleted.  During the foreign object detection period it can be inferred the test drive parameter “such as frequency” is still stored in the memory during this period.   Thus, the memory 14, is sufficient to read on “a memory circuit, wherein the memory circuit is configured to store the test drive signal parameter value”.
D. Yamamoto Fails to Disclose the Additional Features Recited in Claims 2, 12, 15 and 16 Directed to Message Reception from a Wireless Power Receiver for Determination of a Test Drive Signal Parameter 
 	Appellant argues that the  “determination circuit (44) of Yamamoto is not configured to meet the functionality as recited in the claims” and “”the determination circuit (44) is not a ‘message transmitter’ of a power receiver that is configured to transmit a message from the power receiver to a power transmitter in response to a detection of an operation criterion, wherein the operation criterion is met during the adaption time interval.”, the Examiner disagrees. The presence or absence of a foreign object is a message transmitted by the transmitter to the receiver and thus meets the claim language. 
E. Yamamoto Fails to Disclose the Additional Features Recited in Claims 3, and 17 Directed to Adaption Based on a Varying Property at a Time Indicated by the Message Received.
Appellant argues Yamamoto provides for a general overview of various element of the system and is entirely silent with respect to message reception from a power receiver, let alone determination of a parameter for a test drive signal based on timing indicated in such message, the Examiner disagrees.  The message is not claimed in such a specific way as to limit it to a certain type of message.  The message being based on a Varying property at a Time indicated by the message received also is broad.  Thus the message interpreted as the presence or absence of a foreign object is present and the time also inherent ad being coupled with the message. 
F. Dependent Claims
As the dependent claims 2-11 and 16-20 no arguments are presented, the claims are the rejection of these claims are maintained on the basis of the arguments above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849            

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                    { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.